Mahoney, P. J.
Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered February 17, 1982, upon a verdict convicting defendant of two counts of the crime of sodomy in the first degree.
Following our reversal of defendant’s conviction on the ground that the evidence of forcible compulsion was legally *823insufficient (132 AD2d 885), the Court of Appeals reversed and remitted for our factual review and determination of other issues not previously reached (72 NY2d 410). Upon reviewing the record and exercising our authority with regard to the facts, we conclude that the verdict was fully supported by the evidence. In addressing the issues not previously reached by this court, we find no reversible error in County Court’s rulings as to the admissibility of alleged statements by the victim, the scope of certain cross-examination by defendant’s counsel and the scope of inquiry under People v Sandoval (34 NY2d 371), especially considering the overwhelming proof of defendant’s guilt. Defendant’s challenge to the court’s jury charge was not preserved for our review and we decline to invoke our authority to reverse in the interest of justice.
Judgment affirmed. Mahoney, P. J., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.